UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 16-6951


KENNETH RIVERA, a/k/a Kenneth Syncere Rivera, a/k/a Kenneth
D. Rivera,

                 Plaintiff - Appellant,

           v.

BRYAN P.     STIRLING,   Director;   WARDEN     MR.   MCKIE;    CORPORAL
CHAPPEL,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:15-cv-02135-JMC)


Submitted:    November 22, 2016               Decided:    November 28, 2016


Before DIAZ and      THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Rivera, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Rivera appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2012) complaint.               We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.              Rivera v. Stirling,

No. 8:15-cv-02135-JMC (D.S.C. June 20, 2016).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2